REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/3/2021.
Claim(s) 1-21 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 22-41 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 11, filed 1/28/2021, with respect to the objection of claims 24 and 34 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 11-14, filed 1/28/2021, with respect to the rejection of claims 22, 23, 26, 30, 31, 32, 33, 36, 40 and 41 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 22-41 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Stabile et al. US 20140351396 (cited in Non-Final Rejection dated 10/29/2020), teaches hierarchical network managers where the management consists of at least two levels of network management, where the host devices are grouped with an associated L2 manager (see FIGs. 1, 2, 5).
A close reference, SecureLogix, “ETM System User Guide”, 2011, SecureLogix, Release 6.3.0, teaches span groups which organize spans into logical units (p.102) and assigning span groups to policies (p.46).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 22-31, the cited prior art either alone or in combination fails to teach the combined features of:

grouping logical network entities that have a same determined span together into groups of logical network entities;
storing the span of each group in order to avoid storing multiple copies of a same span record for each individual logical network entity in the group, thereby reducing the number of stored span records; and

As per claim(s) 32-41, the cited prior art either alone or in combination fails to teach the combined features of:


storing the span of each group in order to avoid storing multiple copies of a same span record for each individual logical network entity in the group, thereby reducing the number of stored span records


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464            

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464